Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 194 filed 01/15/19                   PageID.7593      Page 1 of
                                      1


                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


   LEAGUE OF WOMEN VOTERS OF
   MICHIGAN, et al.,

          Plaintiffs,
                                                                      Case No. 2:17-CV-14148
   v.
                                                                      Hon. Eric L. Clay
   JOCELYN BENSON, in her official capacity                           Hon. Denise Page Hood
   as Michigan Secretary of State, et al.,                            Hon. Gordon J. Quist

         Defendants.
   _____________________/

                        ORDER SUBSTITUTING PARTY DEFENDANT

         Pursuant to Federal Rule of Civil Procedure 25(d), Jocelyn Benson, as Ruth Johnson’s

  successor to the office of the Michigan Secretary of State, is automatically substituted as a party

  defendant now that Ruth Johnson no longer holds the office.

         Therefore, the Clerk is directed to SUBSTITUTE Jocelyn Benson for Ruth Johnson as a

  party defendant, as Jocelyn Benson is now the party being sued in her official capacity as Michigan

  Secretary of State.

         IT IS SO ORDERED.

  Dated: January 15, 2019                                        /s/ Gordon J. Quist
                                                        Signed for and on behalf of the panel:

                                                         HONORABLE GORDON J. QUIST
                                                           United States District Judge

                                                           HONORABLE ERIC L. CLAY
                                                            United States Circuit Judge

                                                       HONORABLE DENISE PAGE HOOD
                                                          United States District Judge
